Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page11ofof14
                                                                 14




                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
                                                         DATE FILED: 06/19/2020
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page22ofof14
                                                                 14
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page33ofof14
                                                                 14
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page44ofof14
                                                                 14
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page55ofof14
                                                                 14
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page66ofof14
                                                                 14
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page77ofof14
                                                                 14
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page88ofof14
                                                                 14
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page99ofof14
                                                                 14
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page10
                                                           10ofof14
                                                                  14
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page11
                                                           11ofof14
                                                                  14




                 19th                 June
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page12
                                                           12ofof14
                                                                  14
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page13
                                                           13ofof14
                                                                  14
Case
 Case1:20-cv-01861-VEC
      1:20-cv-01861-VEC Document
                         Document28-1
                                  29 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page14
                                                           14ofof14
                                                                  14
